DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 June 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sugano (JP2018001487A.)
Regarding claim 1, 
	Sugano discloses a printer device [1 in fig. 2] comprising: 
a transport mechanism [16 in fig. 2] configured to transport, from a roll sheet [70 in fig. 2] including a continuous sheet being a wound form in a roll [as seen in fig. 2; paragraphs 0011-0012 and 0019], the continuous sheet including a mount [71 in figs. 1 and 3] and a plurality of printing media [label 72 in figs. 1 and 3] attached to the mount and spaced apart from each other by a gap [73 in fig. 3; paragraphs 0006, 0019-0020]; 
a first detection unit [26 in figs. 1 and 2] including a first light-emitting unit [26D in fig. 1] configured to emit light to the continuous sheet and a first light-receiving unit [26T in fig. 1] configured to receive light transmitted through the continuous sheet [paragraph 0029]; and 
a control unit [15 in fig. 5] configured to adjust the first detection unit [paragraph 0047; also note that the control unit controls the functions of the entire image forming apparatus; paragraph 0011], wherein the control unit configured to perform the following: 
start transporting the continuous sheet in a transport direction [paragraphs 0039-0041], 
transport the continuous sheet in a direction opposite to the transport direction by a reverse-feed distance [in the reverse direction R] that is greater than the gap when a printing medium of the continuous sheet reaches a detection position of the first detection unit after the gap of the continuous sheet [after the last label] passes by the detection position of the first detection unit [paragraphs 0048 and 0050], and 
start adjusting the first detection unit after transporting the continuous sheet in the direction opposite to the transport direction [paragraphs 0047 and 0048.]
Regarding claim 2, 
	Sugano further discloses wherein the control unit transports the continuous sheet in the direction opposite to the transport direction in response to acquiring a second detection value that is lower than a first detection value by a predetermined value or more after starting transporting the continuous sheet in the transport direction and then acquiring the first detection value by using the first detection unit [paragraphs 0042-0050.]

Regarding claim 3, 
	Sugano further discloses wherein 
the mount has a black mark [74 in fig. 3] associated with each of the printing media on the continuous sheet [paragraphs 0013 and 0020-0021], and 
the control unit transports the continuous sheet in the direction opposite to the transport direction when a head position of the black mark is detected by the first detection unit after starting transporting the continuous sheet in the transport direction [please note that since the claim is defined by a conditional limitation (by "when / if"), the claim requirements are met at least when the condition is not satisfied.]

Regarding claim 4, 
	Sugano further discloses the printer device further comprising a second detection unit [27 in figs. 1 and 2] having a second light-emitting unit [27D in fig. 1] that emits light to the continuous sheet and a second light-receiving unit [27T in fig. 1] that receives light reflected by the continuous sheet [paragraph 0030], wherein the first detection unit and the second detection unit are arranged to be aligned in the transport direction of the continuous sheet [as seen in figs. 1 and 2.]
Regarding claim 5, 
	Sugano further discloses wherein when transporting the continuous sheet in the direction opposite to the transport direction, the control unit transports the continuous sheet in the direction opposite to the transport direction until the second detection value is acquired by the first detection unit [when no label is detected; paragraphs 0047-0050.]

Regarding claim 6, 
The steps of this method claim are deemed to be inherent in view of the functions of the apparatus disclosed above, since it would be necessary to perform the claimed method steps in order for the apparatus to perform its intended functions.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853